Citation Nr: 0100054	
Decision Date: 01/03/01    Archive Date: 01/11/01

DOCKET NO.  99-14 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to electric mobility for ambulation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1946 and from December 1951 to November 1969.  This 
appeal apparently arises from an August 1998 administrative 
decision of the Major Medical Committee of the Department of 
Veterans Affairs (VA) Medical Center in Columbia, South 
Carolina, which denied a claim of entitlement to issuance of 
a device for electric mobility.  An April 1999 statement of 
the case issued by the VA Medical Center reflects that the 
veteran submitted a timely notice of disagreement in February 
1999, and the statement of the case was prepared and issued 
in April 1999.  The veteran submitted a substantive appeal in 
May 1999.


REMAND

The evidence associated with the file before the Board does 
not include a copy of the initial determination that the 
veteran was not entitled to the benefit sought, although 
clinical records dated in August 1998 on which the August 
1998 determination apparently relied are of record.  The file 
before the Board does not include a copy of the notification 
to the veteran that his claim was denied, although the August 
1998 clinical notes reflect that the veteran was advised 
verbally that the claim would be denied.   

In a notice of disagreement dated in February 1999 and date 
stamped as received in May 1999, the veteran stated that he 
had submitted a consultation by "Dr. A.T." indicating that 
the veteran needed an electric scooter.  The veteran also 
stated that VA Neurology Clinic notes of January 1999 would 
support his claim.  Those items of evidence are not 
associated with the file before the Board.

The Board is concerned that the evidence of record appears to 
be incomplete as to the proceedings before the Major Medical 
Equipment Committee.  It also appears that items of evidence 
which the veteran identified as relevant are not associated 
with the file.  The Board cannot complete appellate review 
until these items are associated with the file.

The Board also notes that, during the pendency of this claim, 
there has been a significant change in the law.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to this claim, as the 
determination in this case was not yet final as of the date 
of the new provisions.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  

Accordingly, this claim is remanded for the following 
development:

1.  The veteran should be afforded the 
opportunity to identify any VA and 
private medical records relevant to the 
claim of entitlement to the issuance of 
an electric mobility device, and the VAMC 
must attempt to obtain any identified 
record, after obtaining necessary 
authorization for release from the 
veteran. 

2.  The VAMC must attempt to obtain the 
items of evidence the veteran has 
identified as relevant to his claim, 
including, but not limited to, the 
statements from Dr. A.T. and the clinical 
records of the veteran's treatment in 
January 1999 at a VA Neurology clinic.  
The veteran must be informed of the 
results of the VAMC's attempts to obtain 
these records.

3.  The veteran must be offered an 
opportunity to obtain and submit any 
identified relevant record that the VAMC 
is unable to obtain, including the 
consultation report from Dr. A.T. 
identified by the veteran in his February 
1999 notice of disagreement.

4.  The VAMC should associate with the 
claims folder all relevant administrative 
and procedural documents, to include any 
notes of the Major Medical Equipment 
Committee, concerning the present appeal.

5.  The veteran should be offered the 
opportunity to provide objective or 
documentary evidence supporting his 
hearing testimony, including, but not 
limited to, photographs or diagrams 
establishing where handicapped parking 
places are in relation to the places the 
veteran seeks to use the electric 
mobility device.  

6.  The VAMC should conduct any 
additional development required, 
including, if needed, further VA 
examination.  After all necessary 
development has been conducted, the VAMC 
should re-adjudicate the veteran's claim, 
based on all evidence of record.

7.  The VAMC and RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed, and must 
assure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the VAMC 
and RO should refer to VBA Fast Letter 00-
87 (November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  

8.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative, should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	K. J. LORING
	Acting Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



